Case 1:20-cv-00063-MJT-KFG Document 7 Filed 06/04/20 Page 1 of 2 PageID #: 30



                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                            BEAUMONT DIVISION


RONNIE BARTON                                             §

VS.                                                       §                 CIVIL ACTION NO. 1:20-CV-63

MEDICAL DEPARTMENT, et al.,                               §

                               ORDER ADOPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Ronnie Barton, an inmate formerly confined at the Mark Stiles Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed the

above-referenced civil rights action pursuant to 42 U.S.C. § 1983 against defendants Medical

Department, UTMB Correctional Care/John Sealy Hospital, Executive Director Bryan Collier and

Warden Darren B. Wallace.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends the complaint be dismissed pursuant to 28 U.S.C. § 1915(g) (docket

entry no. 4).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1




        1
            Plaintiff received a copy of the Report and Recommendation on March 17, 2020 (docket entry no. 6).
Case 1:20-cv-00063-MJT-KFG Document 7 Filed 06/04/20 Page 2 of 2 PageID #: 31



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.


                                   SIGNED this 4th day of June, 2020.




                                                                  ____________________________
                                                                  Michael J. Truncale
                                                                  United States District Judge




                                                2
